Exhibit 10.1

 

LOGO [g345421g0221040701140.jpg]

February 20, 2017

John O. Stewart

Senior Vice President and Chief Financial Officer

Manitowoc Foodservice, Inc.

2227 Welbilt Boulevard

New Port Richey, FL 34655

 

Re: Amendment to Employment Agreement

Dear John:

This letter will serve as an amendment to your Employment Agreement, dated
November 7, 2016 (your “Employment Agreement”), with Manitowoc Foodservice, Inc.
(the “Company”). As we have discussed, we wish to set forth the terms of your
anticipated retirement during the first half of 2017 and its effect on your
Employment Agreement.

If you remain employed by the Company in good standing through April 28, 2017
(the “Retirement Date”), then your Employment Agreement will remain in effect
until the Retirement Date and your retirement on the Retirement Date will be
deemed a termination of your employment by the Company without “Cause” on such
date for purposes of Sections 2.4, 2.7 and 4.2 of your Employment Agreement. As
a result of such termination of your employment, you will be entitled to receive
the Severance Payment (as defined in Section 2.4(a) of your Employment
Agreement), subject to the requirements of Sections 2.4(a), (b) and (c) of your
Employment Agreement; the COBRA benefits described in Section 2.7; and the full
vesting of your outstanding equity awards made prior to 2017 described in
Section 4.2 (at the target level for any performance-based awards).

If you remain employed in good standing through the Retirement Date, then, in
addition to the benefits described above, one-third of your performance shares
and stock options granted in 2017 will become vested (at the target level, in
the case of the performance shares) upon the Retirement Date. The remaining
equity awards granted to you in 2017 that have not vested by the Retirement
Date, if any, will be forfeited upon the Retirement Date.

Except as specifically amended by this letter, your Employment Agreement remains
in full force and effect. The execution, delivery and effectiveness of this
amendment shall not operate as a waiver of any right, power or remedy of either
party under your Employment Agreement.

If you agree to the amendment to your Employment Agreement described above,
please sign and date this letter where indicated below and return a signed copy
to Joel Horn by February 21,



--------------------------------------------------------------------------------

2017. This amendment may be executed by facsimile or electronically transmitted
signature pages and in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

 

Sincerely, MANITOWOC FOODSERVICE, INC. By:  

/s/ Hubertus M. Muehlhaeuser

  Hubertus M. Muehlhaeuser   President and Chief Executive Officer

Acknowledged and agreed as of the date written below:

 

/s/ John O. Stewart

     Date: 2/20/17                                                  John O.
Stewart     

 

2